DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I and the required species in the reply filed on 8/7/2020 is acknowledged.
*Elected species are Influenza A, H3N2, and A/Victoria/361/2011 (which is related to SEQ ID NO: 19).  
Claims 30-32 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/7/2020.

	Claims 1, 7, 9, 10, 12, 14-16, 24, 28, 29 and 37 are examined on the merits.  

Claims 1, 7, 9, 10, 12, 14-16, 24, 28 and 29 are allowable.

Response to Amendment
The declaration under 37 CFR 1.132 filed 5/12/2021 is sufficient to overcome the rejection of claims 6, 15, 16 and 23 based upon 35 USC 103a.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(Prior Rejection Maintained) Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites, “wherein any of the one or more isolated, engineered influenza polypeptides comprises a glycosylation pattern found in a human genome.”  However, it is unclear what the metes and bounds of “found in a human genome” are in this context.  Are the glycosylation patterns in the human genome located on the proteins involved in compacting/folding the genome (i.e., histones) or are they found in the resulting codons of DNA that is transcribed into RNA and then translated into proteins.  


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648